 


 HR 4605 ENR: To designate the facility of the United States Postal Service located at 615 6th Avenue SE in Cedar Rapids, Iowa as the “Sgt. 1st Class Terryl L. Pasker Post Office Building”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 4605 
 
AN ACT 
To designate the facility of the United States Postal Service located at 615 6th Avenue SE in Cedar Rapids, Iowa as the Sgt. 1st Class Terryl L. Pasker Post Office Building. 
 
 
1.Sgt. 1st Class Terryl L. Pasker Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 615 6th Avenue SE in Cedar Rapids, Iowa, shall be known and designated as the Sgt. 1st Class Terryl L. Pasker Post Office Building.  (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Sgt. 1st Class Terryl L. Pasker Post Office Building.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
